Citation Nr: 1431472	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hip degenerative joint disease, to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe.

2.  Entitlement to service connection for bilateral knee degenerative joint disease, to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967 and from January 1991 to March 1991.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin, which denied the aforementioned claims.

In March 2009, the Veteran testified at a hearing before a Decision Review Office ("DRO") at the Milwaukee RO.  A transcript of that hearing has been associated with the Veteran's claims folder.

These issues were previously before the Board in February 2012 and were remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained and an additional VA examination be provided.  The Board finds both of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a November 2012 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hip degenerative joint disease did not begin during, or was otherwise caused by, his active service, to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe.

2.  The Veteran's currently diagnosed bilateral knee degenerative joint disease did not begin during, or was otherwise caused by, his active service, to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip degenerative joint disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2013).

2.  The criteria for service connection for bilateral knee degenerative joint disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral degenerative joint disease in his knees and hips.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Secondary service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a). 

The Veteran has asserted that he injured his knees and hips during active service.  At his March 2009 DRO hearing the Veteran testified that his job duties as a petroleum specialist during service required him to lift heavy barrels of jet fuel while climbing ladders.  One time he slipped and fell performing this duty, and as a result injured his knees and hips at the same time he injured his back.  The Veteran also asserted that his service-connected back and left great toe disabilities have exacerbated his pain in both his knees and hips.  

The Board has addressed all the Veteran's contentions below, however, as will be discussed, his appeals for service connection are denied.

The Veteran served on active duty for two separate periods, from October 1964 to October 1967 and from January 1991 to March 1991.  Service treatment records have been reviewed for both periods, however they do not establish the Veteran the Veteran developed a permanent hip or knee disability in either leg during his active service.

During his first period of service, the Veteran sought medical treatment for several conditions, including right foot and ankle pain, but did not mention any pain in his knees or hips.  At his September 1967 separation examination the Veteran was found to be in normal condition, including his lower extremities.  In the accompanying report of medical history the Veteran specifically denied experiencing arthritis, bone or joint deformity, or "trick" or locked knee.  Therefore, service treatment records do not reflect any in-service occurrence of a hip or knee disability during his first period of active service.

The claims file also includes medical records from between the Veteran's periods of active service.  In examinations from April 1982 and June 1987 the Veteran's lower extremities were again found to be in normal condition.  In the accompanying report of medical history for both of these examinations the Veteran again specifically denied experiencing arthritis, bone or joint deformity, or "trick" or locked knee.  Therefore, the medical evidence does not establish he developed any hip or knee disability between his periods of active service.

In January 1991 the Veteran re-entered active service.  At his March 1991 separation examination the Veteran's lower extremities were again found to be in normal condition, although other conditions were noted.  In the accompanying report of medical history the Veteran reported experiencing pain in his back, especially while lifting, but did not report any hip or knee pain.  Instead, he again specifically denied experiencing arthritis, bone or joint deformity, or "trick" or locked knee.  

Therefore, although in the course of seeking benefits the Veteran has alleged he injured his hips and knees in service, in more probative contemporaneous medical statements the Veteran denied experiencing any hip or knee symptoms during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (holding the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes).  Therefore, the probative evidence does not establish any in-service occurrence of a hip or knee disability during either of the Veteran's periods of active service.

Shortly after his separation from service, the Veteran filed for service connection for several conditions, including pain in his shoulder and back, but made no mention of any hip or knee pain.  In a VA examination associated with this prior claim, the Veteran reported experiencing pain in his right shoulder and lower back, but no complaints regarding his knees or hips were noted.  Therefore, the Veteran was aware of the VA compensation process and sought medical treatment for similar orthopedic complaints shortly after his separation from service.  Accordingly, his failure to make any complaint, or seek any treatment for, any hip or knee disability at that time provides evidence against his appeals.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a period without medical complaints about a condition can be considered as a factor in resolving a claim).  
 
Instead, VA treatment records do not establish the Veteran made sought any treatment for any hip or knee pain until 1997.  In a July 1997 treatment record the Veteran reported experiencing constant pain in his knees and hips for the past four months.  In a July 1998 examination the Veteran reported pain in his knees which developed "recently," and pain in his right hip which started several months ago.  Therefore, these treatment records suggest the Veteran's bilateral knee and hip pain began sometime in 1997, approximately six years after his separation from active service.

X-rays from January 1998 revealed the Veteran had degenerative changes in both knees and both hips.  He was subsequently diagnosed with degenerative joint disease in both knees and both hips.  The Veteran continued to receive limited medical treatment for these disabilities since that time.  Therefore, the evidence establishes the Veteran currently has degenerative joint disease in his bilateral hips and knees.  However, as will be discussed, the evidence does not establish these currently diagnosed disabilities began during, or were otherwise caused by, his active service, to include as secondary to his other service-connected disabilities.

In his March 2009 DRO hearing, the Veteran testified his VA physician told him his hip condition was directly related to his active service.  However, the Veteran did not state which doctor provided this opinion, or when.  VA treatment records have been carefully reviewed, but do not include any medical opinion relating the Veteran's current bilateral hip or knee disabilities to his active service.

Instead, the VA examiner opined the Veteran's currently diagnosed disabilities were not related to his active service.  In November 2007, the examiner reviewed the Veteran's claims file, and personally interviewed and examined the Veteran.  The examiner noted the Veteran's current bilateral degenerative joint disease of the hips and knees.  However, he also noted these disabilities did not begin during service, but instead started in approximately 1998.  Therefore, the examiner opined the Veteran's current hip and knee disabilities were likely the result of normal aging.  He also noted that examinations from 1992 and 1998 did not reveal any asymmetry in the Veteran's gait.  Therefore, he opined the Veteran's current knee and hip disorders were less likely than not caused or aggravated by his service-connected low back strain.

In April 2012, the same examiner again reviewed the Veteran's claims file and personally interviewed and examined the Veteran before providing an addendum opinion.  The examiner noted that recent treatment records did not reflect the Veteran had any current left toe symptoms, and during the examination that day the Veteran did not report any great toe pain in either foot.  Therefore, the examiner opined the Veteran's current severe bilateral degenerative joint disease of the hips and knees were not caused or aggravated by his service-connected left great toe disability.  Instead, he again opined the Veteran's current hip and knee disabilities were the result of aging.

The examiner reviewed the Veteran's complete claims file, provided an unequivocal negative nexus opinion, and provided a full rationale for his opinions.  Therefore, the Board finds the examiner's reports provide probative evidence against the Veteran's appeals.

Based on all of the foregoing, the evidence does not establish the Veteran's currently diagnosed bilateral degenerative joint disease in his hips and knees are related to his active service.  Service treatment records do not establish any in-service occurrence of knee or hip symptoms.  Medical records and prior claims for VA benefits filed by the Veteran do not reflect he developed any knee or hip disability shortly after active-service.  Instead, medical records reflect these disabilities developed in approximately 1997.  Medical records do not relate these current disabilities to the Veteran's active service, and instead the VA examiner provided a probative negative nexus opinion.  Therefore, service connection is not established and the Veteran's appeals are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in June and August 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established prior to the initial RO determination.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, as have service treatment records.  The Veteran indicated he did not receive any relative private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 
The Veteran was also provided with a VA examination, the reports of which have been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's appeals.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER


Service connection for bilateral hip degenerative joint disease is denied.

Service connection for bilateral knee degenerative joint disease is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


